
	
		IB
		Union Calendar No. 785
		115th CONGRESS2d Session
		H. R. 6107
		[Report No. 115–1004]
		IN THE HOUSE OF REPRESENTATIVES
		
			June 14, 2018
			Mr. Pearce (for himself, Ms. Cheney, Mr. Bishop of Utah, Mr. Gohmert, Mr. Johnson of Ohio, Mr. Gosar, and Mr. Cramer) introduced the following bill; which was referred to the Committee on Natural Resources
		
		
			November 2, 2018
			Reported with an amendment, committed to the Committee of the Whole House on the State of the
			 Union, and ordered to be printed
			Strike out all after the enacting clause and insert the part printed in italic
			For text of introduced bill, see copy of bill as introduced on June 14, 2018
		
		
			
		
		A BILL
		To clarify that Bureau of Land Management shall not require permits for oil and gas activities
			 conducted on non-Federal surface estate to access subsurface mineral
			 estate that is less than 50 percent Federally owned, and for other
			 purposes.
	
	
		1.Short titleThis Act may be cited as the Ending Duplicative Permitting Act.
		2.Access to Federal oil and gas from non-Federal surface estateSection 17 of the Mineral Leasing Act (30 U.S.C. 226) is amended by adding at the end the
			 following:
			
				(q)No Federal permit required for oil and gas activities on certain land
					(1)In generalThe Secretary shall not require an operator to obtain a Federal drilling permit for oil and gas
			 exploration and production activities conducted on non-Federal surface
			 estate, provided that—
						(A)the United States holds an ownership interest of less than 50 percent of the subsurface mineral
			 estate to be accessed by the proposed action; and
						(B)the operator submits to the Secretary a State permit to conduct oil and gas exploration and
			 production activities on the non-Federal surface estate.
						(2)No Federal actionOil and gas exploration and production activities carried out under paragraph (1)—
						(A)shall require no additional Federal action;
						(B)may commence 30 days after submission of the State permit to the Secretary;
						(C)are categorically excluded from any further analysis and documentation under the National
			 Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.);
						(D)shall not require any analysis under section 106 of the National Historic Preservation Act of 1966,
			 as amended (54 U.S.C. 306108); and
						(E)shall not require any analysis, assessment, or consultation under section 7 of the Endangered
			 Species Act of 1973 (16 U.S.C. 1536).
						(3)Royalties and production accountability
						(A)Nothing in this subsection shall affect the amount of royalties due to the United States under this
			 Act from the production of oil and gas, or alter the Secretary’s authority
			 to conduct audits and collect civil penalties pursuant to the Federal Oil
			 and Gas Royalty Management Act of 1982 (30 U.S.C. 1711 et seq.).
						(B)The Secretary may conduct on-site reviews and inspections to ensure proper accountability,
			 measurement, and reporting of production of Federal oil and gas, and
			 payment of royalties.
						(4)ExceptionsThis subsection shall not apply to actions on Indian lands or resources managed in trust for the
			 benefit of Indian tribes..
		
	
		November 2, 2018
		Reported with an amendment, committed to the Committee of the Whole House on the State of the
			 Union, and ordered to be printed
